Exhibit 10.58

 

CHANGE IN TERMS AGREEMENT

 

Principal
$2,000,000,00

 

Loan Date
06-03-2002

 

Maturity
06-03-2004

 

Loan No
112458756

 

Call/Coll
2000

 

Account

 

Officer
016

 

Initials
/s/ JHS

References in the shaded area are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item. Any item above
containing “***” has been omitted due to text length limitations.

 

Borrower:

 

Fresh Choice, Inc.

 

Lender:

 

Mid-Peninsula Bank

 

 

485 Cochrane Circle

 

 

 

Palo Alto Office

 

 

Morgan Hill, CA  95037

 

 

 

420 Cowper Street

 

 

 

 

 

 

Palo Alto, CA  94301

 

 

 

 

 

 

 

 

Principal Amount:  $2,000,000.00

 

Initial Rate:  5.250%

 

Date of Agreement:  June 3, 2002

DESCRIPTION OF EXISTING INDEBTEDNESS.  Promissory Note dated October 5, 2001 in
the original principal amount of $2,000,000.00 (the “Note”).

DESCRIPTION OF COLLATERAL.  The Collateral as described in that certain Pledge
Agreement dated October 5, 2001.

DESCRIPTION OF CHANGE IN TERMS.  The maturity date of the Note is hereby
extended from October 5, 2002 to June 3, 2004.

The Revolving Loan Agreement dated October 5, 2001 is hereby amended as follows:

4.7           Net Worth Ratio.  At all times, maintain a ratio of Debt to
Tangible Net Worth of not greater than 0.75 to 1.00 during the twelve month
period beginning June 3, 2002, and during the twelve month period beginning June
3, 2003, maintain a ratio of Debt to Tangible Net Worth of not greater than 0.90
to 1.00.

4.8           Other Ratio.  Maintain a ratio, as of the end of each fiscal
quarter of Borrower, as measured on a rolling four fiscal quarter basis, of (x)
the sum of Borrower’s annual earning before interest, taxes, depreciation and
amortization expenses (but excluding any non-cash income) less dividends and
distributions paid to shareholders of Borrower, to (y) the amount of current
portion of long-term obligations as reflected on Borrower’s most recent balance
sheet date plus the amount of the interest expense for the preceding four fiscal
quarters, of 2.5 to 1.00.  Except as provided above, all computations made to
determine compliance with the requirements contained in this paragraph shall be
made in accordance with generally accepted accounting principles, applied on a
consistent basis, and certified by Borrower as being true and correct.

4.9           Capital Expenditures.  Not to make Total Capital Expenditures in
excess of $12,000,000 during the fiscal year ending December 31, 2002 nor in
excess of $12,000,000 during the fiscal year ending December 31, 2003.

4.10         Total Shareholder Equity.  Maintain at all times a Tangible Net
Worth in excess of $23,000,000.00 during the twelve month period beginning June
3, 2002; and during the twelve month period beginning June 3, 2003 maintain at
all times a Tangible Net Worth in excess of $24,000,000.00.

All other terms and conditions remain the same.

CONTINUING VALIDITY.  Except as expressly changed by this Agreement, the terms
of the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and effect. 
Consent by Lender to this Agreement does not wave Lender’s right to strict
performance of the obligation(s) as changed, nor obligate Lender to make any
future change in terms.  Nothing in this Agreement will constitute a
satisfaction of the obligation(s).  It is the intention of Lender to retain as
liable parties all makers and endorsers of the original obligation(s), including
accommodation parties, unless a party is expressly released by Lender in
writing.  Any maker or endorser, including accommodation makers, will not be
released by virtue of this Agreement.  If any person who signed the original
obligation does not sign this Agreement below, then all persons signing below
acknowledge that this Agreement is given conditionally, based on the
representation to Lender that the non-signing party consents to the changes and
provisions of this Agreement or otherwise will not be released by it.  This
waiver applies not only to any initial extension, modification or release, but
also to all such subsequent actions.

REVOLVING LOAN AGREEMENT.  In addition to the terms and conditions contained in
the Note and this Change in Terms Agreement, it is to be further subject to the
terms and conditions contained in that certain Revolving Loan Agreement
(“Agreement”) dated October 5, 2001, executed by Borrower in favor of Lender.

 

PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS AGREEMENT, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS.  BORROWER
AGREES TO THE TERMS OF THE AGREEMENT.

 

BORROWER:

 

 

 

FRESH CHOICE, INC.

 

 

By:

/s/  David E. Pertl

 

 

 

David E. Pertl, Sr. Vice President & C.F.O.

 

 

 

--------------------------------------------------------------------------------